EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Robert Boyd on 12/14/2021.

The application has been amended as follows: 
In claim 16 – lines 1, 8 and 9:  --type-- has been deleted.
In claim 17 – line 1: --type-- has been deleted.
In claim 18 – line 1: --type-- has been deleted.
In claim 19 – line 1: --type-- has been deleted.
In claim 20 – line 1: --type-- has been deleted.
In claim 21 – line 1: --type-- has been deleted.
In claim 22 – line 1: --type-- has been deleted.
▪ The changes have been made in order to resolve §112 issues in the claims with use of the term “type”.  See MPEP 2173.05(b)(III)(E).




Allowable Subject Matter
Claims 1 and 3-22 are allowed.
Applicant has incorporated the allowable subject matter into the independent claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Maurice Williams whose telephone number is (571)272-4263. The examiner can normally be reached Mon.-Fri. 9-5:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on 571-270-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance 



/MAURICE L WILLIAMS/Examiner, Art Unit 3611                                                                                                                                                                                                        

MLW
December 14, 2021

/MINNAH L SEOH/Supervisory Patent Examiner, Art Unit 3611